IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs May 6, 2008

                  STATE OF TENNESSEE v. GERALD SANFORD

                        Appeal from the Shelby County Criminal Court
                           No. 04-05865     John P. Colton, Judge



                    No. W2007-00664-CCA-R3-CD - Filed August 1, 2008


The defendant, Gerald Sanford, appeals his Shelby County Criminal Court conviction on one count
of first degree murder. In this appeal, he contends that there was insufficient evidence to convict him
of the crime. We affirm the judgment of the trial court.

                Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which DAVID H. WELLES, J.
and DAVID G. HAYES, SR. J., joined.

Robert Wilson Jones, District Public Defender; and Harry Sayle and Time Albers, Assistant District
Public Defenders (at trial); and Garland Ergüden, Assistant District Public Defender (on appeal), for
the appellant, Gerald Sanford.

Robert E. Cooper, Jr., Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Michael Davis and Greg Gilbert,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

                On August 24, 2004, a Shelby County grand jury indicted the defendant on one count
of first degree murder. After a trial on December 4-9, 2006, a jury convicted the defendant of the
charge and imposed a sentence of life imprisonment without parole.

                 At the trial, John Sutphin testified he was a security officer for Federal Express. On
May 30, 2004, he was dispatched to an area off Business Park Drive. When he first arrived, he
observed the defendant getting out of a Chevrolet Blazer with a flat front left tire. Officer Sutphin
testified that the defendant was naked from the waist down, “had blood all over him,” appeared
scared and nervous, and asked the officer to “help his baby.” After checking on the victim, Kelly
Alexander, Officer Sutphin noticed that the victim was on the ground and holding a tire iron. Upon
closer inspection he noticed that “[s]he was covered in blood. . . . I observed a severe gash over her
right eye. There was no movement of the chest as in breathing. Her eyes looked to be fixed, that
of death.” Officer Sutphin then immediately called for backup.

              Officer Sutphin testified that the defendant told him that he was approached by two
unidentified men right after he and the victim finished having oral sex. The defendant claimed the
unknown men attacked him and the victim, but he could not provide a description of the attackers.

               Several officers testified about what they discovered and did when they arrived on
the scene. Soon after the police arrived, they handcuffed the defendant and placed him in a police
patrol car when he became emotional and “out of control.” The defendant complained of injuries
to his right hand as well as his feet. He continued telling officers that he and the victim were
attacked by two unidentified assailants. The defendant explained that the victim picked him up and
drove them to this remote location because she had a restraining order filed against him and they
were not supposed to be together.

                An investigation of the crime scene revealed several trails of blood, shattered auto
glass, and an open-toed sandal in the grass. One blood trail led to the broken glass, another led from
the victim, and yet another led to a nearby dumpster. The officers found blood on and around the
dumpster. Inside the dumpster, the officers found a right shoe, a “flip flop” or shower shoe, red
shorts, and some plastic bags.

                 Donna Nelson, a forensic scientist assigned to the serology and deoxyribonucleic acid
(DNA) unit of the Tennessee Bureau of Investigation (TBI), testified that she examined vaginal,
rectal, and oral swabs from the victim to look for the presence of sexual activity. The vaginal swab
revealed the presence of semen, but she found no DNA profile other than that of the victim. The
rectal and oral swabs tested negative for semen.

                 Ms. Nelson next examined a blood standard from the victim, as well as samples from
the victim’s right-hand fingernails. The fingernail scrapings indicated the presence of blood and
human DNA, with the major contributor matching the victim and the minor contributor of the profile
matching the defendant. Swabs from the front grill of the vehicle, the outside windshield, and the
hood of the driver’s side door indicated blood from the victim. A swab from the inside rearview
mirror was a partial match with the defendant. Swabs from blood found on the steering wheel, the
top of the left seat, driver’s door arm rest, right rear seat, outside of the rear right door, left rear seat,
and left rear door matched the defendant. Blood found on the left shower shoe indicated the
presence of a mixture of blood DNA, with the defendant being the major contributor and the victim
being the minor contributor. Blood found on the tire iron indicated the presence of a mixture of
blood DNA, with the victim being the major contributor and no determination possible for the minor
contributor. Blood DNA found on the pair of shoes, the victim’s cell phone, and the victim’s car
keys matched that of the defendant. Blood DNA found on a tissue and the victim’s purse matched
that of the victim. Fifteen swabs were taken from the parking lot and dumpster area, with eight of
them indicating a complete match to the defendant’s DNA, six of them containing partial DNA
profiles matching the defendant’s profile, and the final swab containing a mix of DNA where the
defendant was the major contributor and no determination could be made for the minor profile.


                                                     -2-
                The defendant was later formally questioned by the homicide bureau of the Memphis
Police Department. At this point in the investigation he waived his rights and gave a statement that
contrasted with what he had told officers at the crime scene. The defendant admitted responsibility
for the victim’s death, telling officers, “I hit her.” His statement described the events of the evening
as follows:

                                 She came to my house about two thirty a.m. this
                morning and picked me up and said she wanted to go somewhere and
                talk. . . . We went behind FedEx and she told me that she was aware
                of all the women I was sleeping with and she was tired of it. She told
                me she was pregnant and that she wanted a relationship with me. She
                wanted to marry me and raise our two kids together. I told her that
                was not what I really wanted. That made her angry. She said she had
                devoted five years to this relationship and we were going to be
                together. I told her, no, we were not. We had words and she pulled
                [a] knife out on me and said if she couldn’t have me, no one could.
                I panicked and hit her. After I hit her, she swung the knife at me and
                stabbed me. That’s what cut my right hand. I got stitches. I hit her
                again. This time I hit her too hard and I really hurt her. I panicked
                again and hurt her. She tried to drive off after I realized I had hit her
                a second time and really hurt her. I jumped back in the car. That’s
                how my legs and stuff got scarred up. She was going fast and lost
                control of the car and hit the curb and wrecked. It messed her face
                up. I got out and pulled her out of the truck to see if she was okay.
                She told me she was dying and I panicked. I hit her with the stick
                that she had in the car. My shorts came off me because they were real
                loose when I was trying to get back in the car and she drove off. I
                was going to walk off and leave the scene but my heart wouldn’t let
                me. I walked back to her truck and called 9-1-1 and that was it.

The defendant admitted to the police that his original story to the police about being the victim of
an attack was a lie that he made up because he was scared. No knife was ever recovered at the scene
of the crime.

                Thomas Deering, interim chief medical examiner for Shelby County, testified that
he performed the autopsy on the victim. He stated that the victim had multiple lacerations from
blunt trauma injuries, which are “blows either of such force that the skin is tearing or the blows are
– the force is being focused on a fairly narrow surface so that as it hits the skin, it’s tearing the
skin.” The lacerations were consistent with being hit with a tire iron. Mr. Deering determined that
the victim received 20 separate blows to the head excluding the mouth, all of which were suffered
while the victim was still alive. The victim’s cheekbone and nose were broken, she was missing a
tooth, and she had a black eye. The victim had lacerations and abrasions on her neck consistent with
a tire iron. Mr. Deering testified that in his opinion, the cause of death was due to multiple blunt
trauma injuries inflicted to the head and the neck.


                                                  -3-
               The defendant chose not to testify.

                The defendant’s sole argument on appeal is that the evidence was insufficient to
convict him of first degree murder. When an accused challenges the sufficiency of the evidence, an
appellate court’s standard of review is whether, after considering the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324,
99 S. Ct. 2781, 2791-92 (1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003).
The rule applies to findings of guilt based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. Winters, 137 S.W.3d at 654.

                In determining the sufficiency of the evidence, this court should neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Id. at 655. Questions
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). Significantly, this court must afford the State of Tennessee the strongest
legitimate view of the evidence contained in the record as well as all reasonable and legitimate
inferences which may be drawn from the evidence. Id.

                  Tennessee Code Annotated section 39-13-202(a)(1) provides that “[f]irst degree
murder is . . . [a] premeditated and intentional killing of another.” T.C.A. § 39-13-202(a)(1) (2006).
“‘[P]remeditation’ is an act done after the exercise of reflection and judgment.” Id. § 39-13-202(d).

                 Proof of premeditation is inherently circumstantial. The trier of fact cannot speculate
what was in the killer’s mind, so the existence of premeditation must be determined from the
defendant’s conduct in light of the circumstances surrounding the crime. See State v. Johnny Wright,
No. 01C01-9503-CC-00093 (Tenn. Crim. App., Nashville, Jan. 5, 1996) (citing LaFave and Scott,
Substantive Criminal Law §7.7 (2nd ed. 1986)). Thus, in evaluating the sufficiency of proof of
premeditation, the appellate court may look to the circumstances surrounding the killing. See, e.g.,
State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Coulter, 67 S.W.3d 3, 72 (Tenn. Crim.
App. 2001). Such circumstances may include “the use of a deadly weapon upon an unarmed victim;
the particular cruelty of the killing; declarations by the defendant of an intent to kill; evidence of
procurement of a weapon; preparations before the killing for concealment of the crime, and calmness
immediately after the killing.” Bland, 958 S.W.2d at 660. Although the infliction of multiple blows
to the victim is not alone sufficient to establish premeditation, see State v. Brown, 836 S.W.2d 530,
541-43 (Tenn. 1992), repeated blows that evidence the particularly brutal nature of the killing are
supportive of a jury’s finding of premeditation, see State v. Sims, 45 S.W.3d 1, 8 (Tenn. 2001).

               Despite the defendant’s claim that the victim brandished a knife, no weapon was ever
found, leading to the inference that the victim was unarmed. The victim and the defendant had been
previously involved in a romantic relationship and were fighting on the evening of the altercation.
The defendant repeatedly lied to the police after the murder by claiming that he and the victim had
been attacked. The victim suffered multiple blows to the head and neck while still alive, breaking
several bones and causing numerous lacerations. The brutality of this attack is heightened by the


                                                  -4-
fact that the attack on the victim had several stoppages, followed by continued beatings by the
defendant. The victim attempted to escape from the defendant before he “jumped back in the car”
to attack her again. When the victim then crashed her automobile, the defendant then “panicked”
and “hit her with the stick,” killing her. Applying the inferences from the evidence in a light most
favorable to the State, we conclude that the evidence in the record formed a reasonable basis for the
jury to conclude that the defendant acted with premeditation in killing the victim.

               Accordingly, we affirm the judgment of the trial court.


                                                      ___________________________________
                                                      JAMES CURWOOD WITT, JR., JUDGE




                                                -5-